Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 12/10/2021, claims 1, 2, 5, 10 and 13 were amended, 4 and 15-16 were cancelled and 21-23 were newly added. Therefore, claims 1-3, 5-14 and 17-23 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8, 10-14 and 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paredes et al (US 2016/0166912) in view of Brekke et al (US 2017/0274256).
In regards to claim 1 Paredes discloses:
a housing (paragraph [0023], Fig. 3B, the system 100 can include a projector 102, a sensor 104, and a processing unit 106);

a support member coupled to and extending from the housing, wherein the support member is configured to support the housing on a non-vertical surface (Fig. 3B, system 100 is shown supported by a support member on non-vertical surface 10); and

one or more lights coupled to the housing (paragraph [0023], for example projector 102), wherein the one or more lights are moveably position-able relative to the housing and configured to project a moveable light pattern onto the non-vertical surface (paragraph [0029], Fig. 3B, in different examples for hit/miss options, the target 200, 202 can increase or decrease in size, change shape or color, stop or start moving, change movement speed or pattern, or exhibit some graphical changes), 

wherein the moveable light pattern simulates a golf hole (paragraph [0039], here, two projectors 102A, 102B (projection projector areas 108 and 118) and two sensors 104A, 104B (having sensor areas 110 and 112) can be used to provide virtual targets and training images to a golfer 30, the examiner interprets the virtual target as a simulated golf hole),

a photodetector mounted on the housing and configured to capture an image or a video associated with a golf swing (paragraph [0030], In an example, two sensors can be used, a camera 104A and a radar gun 104B (and its accompanying sensor area 112), to provide all of the data to the processor 106 necessary to make the trajectory/velocity determinations).

However, Paredes does not specifically disclose:
a processor configured to generate a recommendation based on the image or the video captured by the photodetector and provide the recommendation to another device.

Brekke discloses:
a processor configured to generate a recommendation based on the image or the video captured by the photodetector and provide the recommendation to another device (paragraph [0035], paragraph [0068] – paragraph [0071], swing data recorded using cameras and motion detectors is analyzed by software application 220b which is executed on server 270 and recommendations are sent to a mobile device of a user for display to the user).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the recommendation system as taught by Brekke into the system as taught by Paredes in order to provide users with a more advanced and accurate system in order to help aid users in an effort to improve their game (Brekke, paragraph [0002]).

In regards to claim 13 Paredes discloses that which is discussed above. Paredes further discloses: 
a mobile device (paragraph [0033], the system 100 can be controlled remotely through any portable device 116. This can include the use of an application on a Smartphone, tablet, laptop, or any other device remotely communicating with the processor 106) comprising:

a mobile processor configured to present a graphical user interface configured to receive an activation input for activating one or more lights of a putting aide (paragraph [0033], the system 100 can be controlled remotely through any portable device 116. This can include the use of an application on a Smartphone, tablet, laptop, or any other device remotely communicating with the processor 106); and

a housing (paragraph [0023], Fig. 3B, the system 100 can include a projector 102, a sensor 104, and a processing unit 106);

a communication device mounted on the housing and configured to receive the activation command signal (paragraph [0033], The processor 106 can be in a laptop or desktop computer 300 with the appropriate ports 302 (VGA, USB, etc.), and the computer 300 can have a display 304 and one or more input devices 306 (e.g., keyboard, mouse, pointing device, touch screen, etc.)):

one or more lights moveably position-able relative to the housing and configured to project a moveable light pattern onto a non-vertical surface (paragraph [0029], Fig. 3B, in different examples for hit/miss options, the target 200, 202 can increase or decrease in size, change shape or color, stop or start moving, change movement speed or pattern, or exhibit some graphical changes), 

wherein the moveable light pattern simulates a golf hole (paragraph [0039], here, two projectors 102A, 102B (projection projector areas 108 and 118) and two sensors 104A, 104B (having sensor areas 110 and 112) can be used to provide virtual targets and training images to a golfer 30, the examiner interprets the virtual target as a simulated golf hole); and
a photodetector mounted on the housing and configured to capture an image or a video associated with a golf swing (paragraph [0030], In an example, two sensors can be used, a camera 104A and a radar gun 104B (and its accompanying sensor area 112), to provide all of the data to the processor 106 necessary to make the trajectory/velocity determinations).

an aide processor (paragraph [0033], processor 106) configured to:

activate, in response to receiving the activation command signal, the one or more lights to project the moveable light pattern onto the non-vertical surface (paragraph [0023] – paragraph [0024], paragraph [0027], Fig. 3B, processor 106 can coordinate the projector 102 and sensor 104 as to project a virtual bullseye 200 is on the surface of the court 14).

However, Paredes does not specifically disclose:
generating a recommendation based on the image or the video captured by the photodetector and providing the recommendation to another device.

Brekke discloses:
generating a recommendation based on the image or the video captured by the photodetector and providing the recommendation to the mobile device (paragraph [0035], paragraph [0068] – paragraph [0071], swing data recorded using cameras and motion detectors is analyzed by software application 220b which is executed on server 270 and recommendations are sent to a mobile device of a user for display to the user).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the recommendation system as taught by Brekke into the system as taught by Paredes in order to provide users with a more advanced and accurate system in order to help aid users in an effort to improve their game (Brekke, paragraph [0002]).



In regards to claims 2 Paredes discloses that which is discussed above. Paredes further discloses: 
a communication device mounted on the housing and configured to receive a command signal (paragraph [0033], The processor 106 can be in a laptop or desktop computer 300 with the appropriate ports 302 (VGA, USB, etc.), and the computer 300 can have a display 304 and one or more input devices 306 (e.g., keyboard, mouse, pointing device, touch screen, etc.)); and

the processor in communication with the communication device (paragraph [0033], The processor 106 can be in a laptop or desktop computer 300 with the appropriate ports 302 (VGA, USB, etc.), and the computer 300 can have a display 304 and one or more input devices 306 (e.g., keyboard, mouse, pointing device, touch screen, etc.)); and 

configured to activate, in response to the command signal, the one or more lights to project the moveable light pattern as a round area or ring of light on the non- vertical surface (paragraph [0023] – paragraph [0024], paragraph [0027], Fig. 3B, The projector 102 and sensor 104 are coupled to the processor 106. The processor 106 can coordinate the projector 102 and sensor 104 as follows, For example, a virtual bullseye 200 is projected on the surface of the court 14. A player 18 hits a ball 20 in an attempt to strike the bullseye 200).

In regards to claim 3 Paredes discloses that which is discussed above. Paredes further discloses that: 
the processor is further configured to receive a second command signal to move the one or more lights to move the moveable light pattern from a first location to a second location (paragraph [0029], In different examples for hit/miss options, the target 200, 202 can increase or decrease in size, change shape or color, stop or start moving, change movement speed or pattern, or exhibit some graphical changes).




In regards to claim 5 Paredes discloses that which is discussed above. Paredes further discloses: 
a communication device configured to transmit at least one of the image or the video (paragraph [0030], a camera 104A and a radar gun 104B (and its accompanying sensor area 112) provide all of the data to the processor 106 necessary to make the trajectory/velocity determinations).

In regards to claims 8 and 20 Paredes discloses that which is discussed above. Paredes further discloses that: 
the support member comprises a stand configured to be set on the non-vertical surface to support the housing (Fig. 3B, system 100 is shown supported by a support member on non-vertical surface 10).

In regards to claim 10 Paredes discloses that which is discussed above. Paredes further discloses: 
a display mounted on the housing and configured to display at least one of an alphanumeric character, a symbol, a logo, a graphic, a second image, a second video, or a picture (paragraph [0033], The processor 106 can be in a laptop or desktop computer…and the computer 300 can have a display 304…, the examiner interprets such a display to be capable of displaying at least a graphic or a symbol).

In regards to claim 11 Paredes discloses that which is discussed above. Paredes further discloses: 
an illumination light mounted to the housing (paragraph [0024], One or more projectors 102 can be modified to have a projection area 108 that covers portions, half, or the entire court 10, the examiner interprets a secondary projector as an illumination light).

In regards to claim 14 Paredes discloses that which is discussed above. Paredes further discloses that: 
the graphical user interface is further configured to receive a moving input (paragraph [0033], the typical projector 102 and sensor 104 can be physically connected to the processor 106. The processor 106 can be in a laptop or desktop computer 300 with the appropriate ports 302 (VGA, USB, etc.), and the computer 300 can have a display 304 and one or more input devices 306 (e.g., keyboard, mouse, pointing device, touch screen, etc.));

the communication interface is further configured to transmit a moving command signal in response to the moving input (paragraph [0033], The processor 106 can be in a laptop or desktop computer 300 with the appropriate ports 302 (VGA, USB, etc.), and the computer 300 can have a display 304 and one or more input devices 306 (e.g., keyboard, mouse, pointing device, touch screen, etc.));

the communication device is further configured to receive the moving command signal (paragraph [0033], The processor 106 can be in a laptop or desktop computer 300 with the appropriate ports 302 (VGA, USB, etc.), and the computer 300 can have a display 304 and one or more input devices 306 (e.g., keyboard, mouse, pointing device, touch screen, etc.)); and

the aide processor is further configured to cause the one or more lights to move the moveable light pattern (paragraph [0029], In different examples for hit/miss options, the target 200, 202 can increase or decrease in size, change shape or color, stop or start moving, change movement speed or pattern, or exhibit some graphical changes).

In regards to claim 17 Paredes discloses that which is discussed above. Paredes further discloses that: 
the putting aide further comprises a support member configured to support the putting aide on the non-vertical surface (Fig. 3B, system 100 is shown supported by a support member on non-vertical surface 10).






Claims 7, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paredes et al (US 2016/0166912) in view of Brekke et al (US 2017/0274256) as applied to the claims above, and further in view of Gaddy (US 2006/0122001).
In regards to claims 7 and 19 Paredes and Brekke disclose that which is discussed above. 
However, Paredes nor Brekke specifically disclose that the support member comprises a stake configured to penetrate the non-vertical surface to support the housing.

Gaddy discloses a putting aid (paragraph [0009], the invention is a golf training device to assist a golfer in sighting a direction for hitting a golf ball). Gaddy further discloses that a support member for the putting aid that comprises a stake configured to penetrate the non-vertical surface to support the housing (paragraph [0020], Fig. 1, The housing 8 is comprised of a vertical element 12 that provides vertical support for the lasers 20 and 30, a base element 14, and a spike 16 for stabilizing the housing).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the support member as taught by Gaddy into the system as taught by Paredes and Brekke in order to provide a greater stabilization for the housing (Gaddy, paragraph [0009]).

In regards to claim 9 Paredes and Brekke disclose that which is discussed above. 
However, Paredes nor Brekke specifically disclose a battery mounted on the housing and configured to provide electrical energy to the putting aide.

Gaddy discloses a putting aid (paragraph [0009], the invention is a golf training device to assist a golfer in sighting a direction for hitting a golf ball). Gaddy further discloses that a battery mounted on the housing and configured to provide electrical energy to the putting aide (paragraph [0009], the training device is comprised of a housing for mounting at least two lasers. The device is preferably portable, and is powered by a battery source…).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the battery as taught by Gaddy into the system as taught by Paredes and Brekke in order to provide a more portable system for users (Gaddy, paragraph [0009]).

Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paredes et al (US 2016/0166912) in view of Brekke et al (US 2017/0274256) as applied to the claims above, and further in view of Margoles et al (US 2013/0344973).
In regards to claim 6 Paredes and Brekke disclose that which is discussed above. 
However, Paredes nor Brekke specifically disclose one or more gyroscopes mounted on the housing and configured to measure a gradient of the surface.

Margoles discloses a system for analyzing a golf swing (paragraph [0002], the present invention relates to using infrared motion capturing cameras to record a plurality of location data of the golf club shaft as the golfer performs a golf swing). Margoles further discloses one or more gyroscopes mounted on a housing (paragraph [0110], the sensor 1990 box may further comprise of one or more accelerometers 1993, one or more gyroscopes 1994, and one or more magnetometers 1995, all without departing from the scope and content of the present invention). 
Although Margoles does not specifically disclose that the gyroscope is configured to measure a gradient of the surface, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the data produced by the gyroscope to measure the gradient of the surface in order to yield the predictable result of providing a user with a more accurate swing analysis.

Therefore, it would have been obvious to one of ordinary skill in the art the time of filing to integrate the gyroscope of Margoles into the system as taught by Paredes and Brekke in order to yield the predictable result of providing golfers with data relating to their swing, which would allow golfers to utilize said data to improve their swing. 

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paredes et al (US 2016/0166912) in view of Brekke et al (US 2017/0274256)  and Margoles as applied to the claims above, and further in view of York et al (US 2011/0021293).
In regards to claims 21 and 23 Paredes, Brekke and Margoles disclose that which is discussed above. However, Paredes, Margoles nor Brekke specifically disclose that generating the recommendation further comprises generating the recommendation based on the gradient of the non-vertical surface.

York discloses: 
generating a recommendation based on the gradient of a non-vertical surface (paragraph [0111], sensor data is used to provide users with recommendations based on the surface gradient of a golf course).

Therefore, it would have been obvious to one of ordinary skill in the art the time of filing to integrate the gradient based recommendations as taught by York into the system as taught by Paredes, Margoles and Brekke in order to yield the predictable result of providing users with a more advanced and accurate system in order to help aid users in an effort to improve their game (Brekke, paragraph [0002]).



Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715